DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed June 9, 2021, claims 8, 12, 13, 19-21, 26-34 have been cancelled. Claims 1-7, 9-11, 14-18, 22-25 are pending.
In view of the amendment filed June 9, 2021, the rejection of claim 34 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yuzuru et al. (JP-020069504-A), has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-6, 9-11, 14-17, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yuzuru etal. (JP-020069504-A, Mitsui Petrochem. Ind. LTD.).

    PNG
    media_image1.png
    316
    806
    media_image1.png
    Greyscale



Regarding the claimed “about 0.5 mmol water per mol MgCl2 to about 100 mmol water per mol MgCl2” (equivalent to about 0.0095 to about 1.86 wt% of water in
anhydrous MgCl2) of claim 1, or the amount of water of claims 14, 15, Yuzuru et al. (Purpose; claim 1) disclose catalyst system comprising magnesium chloride having 1 wt % or less of water content bought into contact with 2-ethvlhexanol in an amount of 2.2 to 2.8 g of 2-ethylhexanol per gram of the magnesium chloride at 50 °C or higher in an inert hydrocarbon to obtain a magnesium chloride solution. Applicants must 2 to about 100 mmol water per mol. MgCl2” of claim 1 or the other ranges of claims 14, 15, as claimed.
Then, Yuzuru et al. (claim 1) disclose a magnesium chloride supported titanium catalyst is obtained by contacting an inert hydrocarbon (containing 1 to 10 a molecules of titanium tetrachloride with 1 g molecules of magnesium chloride) and -30 to 10 °C in a temperature range of -4 to 100 °C and heating to a temperature range of 50 to ? °C.

    PNG
    media_image2.png
    371
    818
    media_image2.png
    Greyscale

Regarding the inert solvents of claim 17 being claimed, Yuzuru et al. (page 3-4) also disclose a list of solvents, such as pentane, hexane, heptane, and toluene that can be used.

    PNG
    media_image3.png
    258
    820
    media_image3.png
    Greyscale

Regarding the specific type of olefin monomers of claim 25, Yuzuru et al. (page 6, line 9) disclose list of monomers including the specific olefin monomers being claimed.

    PNG
    media_image4.png
    272
    823
    media_image4.png
    Greyscale

Regarding the claimed activating agents of claims 23-24, Yuzuru et al. (page 4-5) disclose a list of organo-aluminum compounds (including triethylaluminum) that are suitable for the disclose polymerization processes.

    PNG
    media_image5.png
    988
    805
    media_image5.png
    Greyscale

The difference between Yuzuru et al. and the invention claimsl -6, 9-11,14-17, 22-25 as claimed is that Yuzuru et al. involve the use of magnesium chloride where water has already been added while the claimed invention involves the addition of water after the contacting the anhydrous magnesium chloride with a specific amount of water.
However, such a minor difference in the sequence of addition of ingredients of preparing substantially identical titanium/magnesium based catalyst system is considered obvious in view of MPEP 2144.04 (C). Motivated by the expectation of preparing the titanium/magnesium based catalyst system disclosed in Yuzuru et al., it would have been obvious to one ordinary skill in art re-arrange the sequence of addition for developing an optimized version of the disclosed titanium/magnesium based catalyst system.

    PNG
    media_image6.png
    223
    820
    media_image6.png
    Greyscale

8. 	Claims 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yuzuru et al. (JP-020069504-A, Mitsui Petrochem. Ind. LTD.) in view of Toyota et al. (US 45,547,552).
Set forth from paragraph 6 of instant office action, the parent claims of claims 7 and 18 have been considered obvious in view the teachings of Yuzuru et al.
The difference between claim 7 and Yuzuru et al. is that Yuzuru et al. do not the use of organic monoester having 2 to about 30 carbon atoms.
However, Toyota et al. (col. 5, line 67 to col. 6, line 35; col. 6, line 60-68) clearly disclose a list of organic ester compounds, such as polyesters of aromatic polycarboxylic acids (col. 6, line 60-68), and C2-C30 organic esters (col. 6, line 19-20) that are suitable for the disclosed polymerization process.

    PNG
    media_image7.png
    697
    826
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    210
    815
    media_image8.png
    Greyscale

Motivated by the expectation of success of using functional equivalent electron donors such as organoaluminum compounds and organic ester compounds, it would have been obvious to one of ordinary skill in art to incorporate the organic ester teachings of Toyota et al. into the polymerization process of Yuzuru et al. to obtain the invention of claim 7.
Alternatively, motivated by the expectation of success of using functional equivalent electron donors such as organoaluminum compounds and organic ester compounds, it would have been obvious to one of ordinary skill in art to incorporate an organic ester compound as taught in Toyota et al. as an additional electron donor to the polymerization process of Yuzuru et al. to obtain the invention of claim 7.
The difference between claim 18 and Yuzuru et al. is that Yuzuru et al. do not the use of siloxane in the disclosed polymerization process.
However, Toyota e al. (abstract) disclose a polymerization process involving titanium/magnesium based catalyst systems.

    PNG
    media_image9.png
    430
    820
    media_image9.png
    Greyscale

Toyota et al. (col. 8, line 24-54) clearly suggest, in addition to organoaluminum compounds, siloxanes are also suitable for the olefin polymerization process to include siloxanes compounds as electron donors in a titanium/magnesium based polymerization process.

    PNG
    media_image10.png
    583
    811
    media_image10.png
    Greyscale

Motivated by the expectation of success of using functional equivalent electron donors such as organoaluminum compounds and siloxane compounds, it would have been obvious to one of ordinary skill in art to incorporate the use of organoaluminum compounds with the siloxane compounds as taught in Toyota et al. into the polymerization process of Yuzuru et al. to obtain the invention of claim 18.
Alternatively, motivated by the expectation of success of using functional equivalent electron donors such as organoaluminum compounds and siloxane compounds, it would have been obvious to one of ordinary skill in art to incorporate a siloxane compound as taught in Toyota et al. as additional electron donors into the polymerization process of Yuzuru et al. to obtain the invention of claim 18.
Response to Arguments
9.	Applicant's arguments and affidavit submitted June 9, 2021 filed June 9, 2021 have been fully considered but they are not persuasive. 
Applicants argue that the claims are allowable because applicant’s claim 1 requires that the anhydrous MgCl2 to be dissolved first in an alcohol, followed by an addition of water and a first titanium compound. However, the examiner disagrees because such a minor difference in the sequence of addition of ingredients of preparing substantially identical titanium/magnesium based catalyst system is considered obvious in view of MPEP 2144.04 (C). Motivated by the expectation of preparing the titanium/magnesium based catalyst system disclosed in Yuzuru et al., it would have been obvious to one ordinary skill in art re-arrange the sequence of addition for developing an optimized version of the disclosed titanium/magnesium based catalyst system.

    PNG
    media_image6.png
    223
    820
    media_image6.png
    Greyscale

Regarding applicant’s affidavit (or comments) filed June 9, 2021 that it is a surprising effect that the catalyst activity change is entirely controllable by using anhydrous MgCl2 dissolved in an alcohol, followed by the addition of water, when preparing the catalyst, the examiner disagree and find that the argument is not persuasive because a catalyst activity change is expected from an increase of a co-catalyst (water) of a catalyst.

Conclusion
10.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
June 13, 2021